Citation Nr: 1212891	
Decision Date: 04/09/12    Archive Date: 04/19/12

DOCKET NO.  91-38 579	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina

THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent for residuals of a right knee injury, including considering whether a temporary total rating is warranted for surgical treatment in August 1995 requiring convalescence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to December 28, 2002.


REPRESENTATION

Appellant represented by:	Jerome A. Murphy, Attorney


WITNESS AT HEARINGS ON APPEAL

The Appellant

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from November 1980 to December 1989. 

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions of the RO in Winston-Salem, North Carolina.  In an October 1990 decision, the RO granted service connection for residuals of a right knee injury and assigned an initial 10 percent rating retroactively effective from December 30, 1989, the day following the Veteran's discharge from the military.  A January 1991 RO decision denied his TDIU claim.  He appealed, among other claims, that initial 10 percent rating for his right knee disability as well as the denial of a TDIU.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a Veteran appeals his initial rating, VA must consider whether to "stage" the rating to compensate him for times since the effective date of his award when the disability may have been more severe than at others). 

Eventually, following several Board remands, RO hearings, and additional RO decisions, the initial rating for the Veteran's right knee disability was increased from 10 to 20 percent with the same retroactive effective date.  He continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (the Veteran is presumed to be seeking the highest possible rating for a disability unless he expressly indicates otherwise). 

Also, a July 2004 RO decision granted his TDIU claim, but only retroactively effective from December 28, 2002 (so not all the way back to December 30, 1989).  Hence, his appeal is now for this benefit prior to this date. 


In July 2007, the Board issued a decision denying these claims for an initial rating higher than 20 percent for the right knee disability and for a TDIU prior to December 28, 2002.  Also in that decision, the Board denied an additional claim concerning ratings for a low back disability with associated radiculopathy affecting the right lower extremity. 

The Veteran appealed the Board's decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2009 single-judge memorandum decision, the Court AFFIRMED the Board's denial of the claim concerning the ratings for the low back disability with associated radiculopathy affecting the right lower extremity.  However, the Court VACATED the remainder of the Board's decision denying an initial rating higher than 20 percent for the right knee disability and a TDIU prior to December 28, 2002.  The Court REMANDED these remaining claims to the Board for further development and readjudication in compliance with directives specified.  The Court entered judgment in March 2010. 

In January 2011, the Board in turn remanded these claims for further development.  They since have been returned to the Board for readjudication.


FINDINGS OF FACT

1.  The service-connected residuals of the right knee injury are post-traumatic arthritis, but with range of motion of this knee still no worse than to 90 degrees of flexion (and most recently to 120 degrees), and extension no worse than 5 degrees (but predominantly full, to 0 degrees), and no more than slight instability.

2.  The Veteran underwent arthroscopic partial synovectomy of the right knee on August 29, 1995, and the surgery required convalescence until October 6, 1995.

3.  He was not incapable of obtaining and maintaining substantially gainful employment due to his service-connected disabilities at any point prior to December 28, 2002.


CONCLUSIONS OF LAW

1.  The criteria are not met for a combined initial rating higher than 20 percent for the residuals of the right knee injury; the disability is properly rated as 10-percent disabling for the arthritis component, and as10-percent disabling for the instability component.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102 , 3.159, 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5020, 5257, 5260, and 5261 (2011).

2.  The criteria are met, however, for a temporary 100 percent rating from August 29, 1995 to October 6, 1995 based on the need for convalescence following right knee surgery.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R § 4.30 (2011).

3.  The criteria are not met, however, for a TDIU prior to December 28, 2002.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

During the pendency of this appeal, the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), redefined VA's duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).


Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  These VCAA notice requirements apply to all elements of a 
service-connection claim, including the "downstream" disability rating and effective date elements.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary VCAA notice and then going back and readjudicating the claim - such as in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the U.S. Supreme Court made clear that a reviewing court, in considering the rule of prejudicial error, is precluded from applying a mandatory presumption of prejudice rather than assessing whether, based on the facts of each individual case, the error was outcome determinative.  Moreover, as the pleading party attacking the agency's decision, the Veteran, not VA, has this burden of proof.

VCAA notice errors are curable by showing the essential fairness of the adjudication will not be affected because:  (1) the claimaint has actual knowledge of the information or evidence needed to substantiate the claim, 
see Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), since overturned on other grounds in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) ("Actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrates an awareness of what was necessary to substantiate his or her claim.") (citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person could be expected to understand from the notice what was needed; or (3) that a benefit could not have been awarded as a matter of law.  Sanders, 487 F. 3d at 889.  Additionally, consideration should be given to "whether the post-adjudicatory notice and opportunity to develop the case that is provided during the extensive administrative appellate proceedings leading to the final Board decision and final Agency adjudication of the claim ... served to render any pre-adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had erred by relying on various post-decisional documents for concluding adequate 38 U.S.C.A. § 5103(a) notice had been provided to the appellant, the Court nonetheless determined the evidence established the Veteran was afforded a meaningful opportunity to participate effectively in the adjudication of his claims, and therefore found the error harmless).

The Federal Circuit Court also explained in Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), that VCAA notice for increased-rating claims requires just "generic" notice regarding the type of evidence needed to demonstrate a worsening or increase in severity of the disability and the effect that worsening has on employment, and just "general" notice regarding how disability ratings and effective dates are assigned.  So the much more "claim-specific" notice of the type contemplated in the lower Court's (CAVC's) decision in Vazquez-Flores v. Peake, 22 Vet. App. 37, 48 (2008), was overruled.

It also since has been held that, after a notice error, such as failing to inform the appellant to submit evidence demonstrating the effect that a worsening of the disability has on employment, is found in an increased-rating claim, the appellant's burden to demonstrate prejudice at the Court (CAVC) level does not shift to VA unless notice is not provided at all.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).


In this case, a letter satisfying the notice requirements of 38 C.F.R. § 3.159(b)(1), concerning his initial underlying claims for service connection, was not sent to him prior to initially adjudicating these service-connection claims, but only because the VCAA had not yet been enacted at the time of the October 1990 and January 1991 rating decisions from which this appeal ensued.  The RO could not possibly have complied with the requirement that VCAA notice precede the initial adjudication of the claims, because the VCAA did not yet exist.  The Court in Pelegrini clarified that, in this situation, VA does not have to vitiate the finality of the prior decision or treat it as never having occurred and start the whole adjudicatory process anew.  Rather, VA need only provide all required VCAA notice and then readjudicate the claim such that the intended purpose of the notice is served and the Veteran is given ample opportunity to participate effectively in the adjudication of his claim.  And this is precisely what has occurred in this particular instance.

In the July 2004 rating decision, the RO granted a TDIU retroactively effective from December 28, 2002.  The Veteran then appealed for an earlier effective date for his TDIU.  In cases, as here, where the increased-rating and earlier effective date claims arose in another context, namely, the Veteran trying to establish his underlying entitlement to service connection, and the claims since have been granted and he has appealed these "downstream" issue concerning the initial rating and effective date assigned for his disability, the underlying claim has been more than substantiated, it has been proven, thereby rendering § 5103(a) notice no longer required because the initial intended purpose of the notice has been served.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  Thereafter, once a notice of disagreement (NOD) has been filed contesting the "downstream" issue of the initial rating assigned for the disability, the notice requirements of 38 U.S.C. §§ 5104 and 7105 regarding a rating decision and SOC control as to the further communications with him, including as to what evidence is necessary to establish a more favorable decision with respect to this downstream elements of the claims.  Id.; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) and VAOPGCPREC 8-2003 (Dec. 22, 2003).  And he received this required SOC in January 1991, also several SSOCs since, most recently in December 2011 discussing his downstream claims for a higher initial rating and earlier effective date, citing the applicable statutes and regulations, and providing reasons and bases for not assigning a higher rating for his right knee disability or an earlier effective date for his TDIU.  He also received additional notice by way of letters dated in February 2001, July 2004, December 2004, and March 2006.  The letters informed him of the evidence required to substantiate these claims and of his and VA's respective responsibilities in obtaining this supporting evidence, as well as the "downstream" disability rating and effective date elements of his claims.  Thus, no further notice is required.  See Goodwin v. Peake, 22 Vet. App. 128 (2008) and Huston v. Principi, 17 Vet. App. 195 (2003).

VA also fulfilled its duty to assist the Veteran with these claims by obtaining all potentially relevant evidence, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  To this end, the RO obtained his service treatment records (STRs), VA and private medical records, VA vocational rehabilitation records, and Social Security Administration (SSA) records, also arranged for several VA compensation examinations, most recently in November 2011 assessing the severity of his disabilities and resultant entitlement to a TDIU.  Notably, the Board partly remanded these claims in January 2011 so the RO/AMC could arrange for the additional November 2011 VA examination.  And there was compliance with this remand directive since the report of this additional examination contains the findings and additional information needed to determine whether the rating for the knee disability should be increased and, as a corollary, whether an earlier effective date for the TDIU is warranted.  See Chest v. Peake, 283 Fed. App. 814 (Fed. Cir. 2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999); and Stegall v. West, 11 Vet. App. 268 (1998).  See also Chotta v. Peake, 22 Vet. App. 80, 84-85 (2008) (wherein the Court determined that in claims for earlier effective dates, VA may need to obtain a " retrospective medical opinion " to determine the severity of a disability(ies) decades prior).


Only if the record is inadequate or there is suggestion the current rating may be incorrect is there then a need for a more contemporaneous examination.  38 C.F.R. § 3.327(a) (2011).  Here, the most recent VA compensation examinations for these disabilities were done pursuant to the Board's January 2011 remand directive, in November 2011, so quite recently.  The mere passage of time since does not, in and of itself, necessitate another examination.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).

In that January 2011 remand, the Board also instructed the RO/AMC to obtain outstanding VA treatment records as well as any additional medical records pertaining to evaluation or treatment of these disabilities at issue.  The Veteran's updated VA treatment records have been associated with his claims file for consideration, and the RO wrote to him in October 2011 asking for information regarding any private treatment, and he did not respond.  The RO subsequently readjudicated his claims and issued an SSOC in December 2011 addressing this additional evidence, that is, in addition to the findings of the November 2011 VA compensation examination that also was performed on remand.  Thus, there also was compliance with this remand directive.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board also has considered the Veteran's testimony that he provided during his RO hearing.  The Board therefore is satisfied that VA has provided all assistance required by the VCAA concerning these claims.  38 U.S.C.A. § 5103A.

In deciding these claims, the Board has reviewed all of the relevant evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by him or obtained on his behalf be discussed in exhaustive detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "[i]t is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

II.  Increased Rating for the Right Knee Disability

The Veteran contends that his right knee disability is more disabling than currently evaluated.

The Court has instructed the Board to consider whether the Veteran is entitled to increased compensation from August 29, 1995 to October 6, 1995, for his period of convalescence following his August 1995 right knee arthroscopy.  38 C.F.R. § 4.30.  As will be discussed below, the Board is granting a temporary total convalescent rating during this period under the provisions of 38 C.F.R. § 4.30 ("Paragraph 30").

Disability ratings are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  All reasonable doubt is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. (1991).  Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for the disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  However, in Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability. 

Under 38 C.F.R. § 4.71a, DC 5010, arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  Under DC 5003, degenerative arthritis (hypertrophic or osteoarthritis) established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003 (2011).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Also according to DC 5003, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  And a higher 20 percent rating is warranted for this with occasional incapacitating exacerbations.  Note (1) indicates these ratings will not be combined with ratings based on limitation of motion.  Note (2) indicates these ratings will not be utilized in rating conditions listed under DCs 5013 to 5024, inclusive.

For the purpose of rating disability from arthritis, the knee is considered a major joint.  See 38 C.F.R. § 4.45(f).

In the October 1990 decision on appeal, the RO granted service connection for right knee disability - specifically, for residuals of a right knee injury.  The RO assigned an initial 10 percent rating retroactively effective from December 30, 1989, the day following the Veteran's separation from active duty.  In an August 1996 SSOC, the RO granted a higher 20 percent rating for this disability, with the same retroactive effective date.


The 20 percent rating the Veteran has for his right knee disability, which as mentioned he has had effectively since December 30, 1989, is under the provisions of 38 C.F.R. § 4.71a, DCs 5020-5262, for synovitis and impairment of the tibia and fibula, respectively. 

DC 5020 indicates to rate the synovitis component as degenerative arthritis.  Degenerative arthritis is rated under DC 5003, which, in turn, indicates the disability is to be rated based on the extent it causes limitation of motion of the affected part.  Therefore, since the affected part is the knee, this means DCs 5260 regarding knee and leg flexion and 5261 regarding knee and leg extension. 

According to DC 5260, a noncompensable evaluation is assigned when flexion is limited to 60 degrees.  A 10 percent rating is warranted when flexion is limited to 45 degrees.  A 20 percent evaluation is warranted when flexion is limited to 30 degrees, and a 30 percent rating is warranted when flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a noncompensable evaluation is assigned when extension is limited to 5 degrees.  A 10 percent rating is warranted when extension is limited to 10 degrees.  A 20 percent evaluation is warranted when extension is limited to 15 degrees.  A 30 percent rating is warranted when extension is limited to 20 degrees.  A 40 percent rating is warranted when extension is limited to 30 degrees.  And a 50 percent rating is warranted when extension is limited to 45 degrees.  38 C.F.R. § 4.71, DC 5261.

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

Diagnostic Code 5257 concerns "other" impairment of the knee due to recurrent subluxation or lateral instability.  A 10 percent rating is warranted when there is "slight" consequent disability, a 20 percent rating when it is "moderate", and a 30 percent rating when it is "severe."  38 C.F.R. § 4.71a, DC 5257.

These descriptive words "slight", "moderate", and "severe" are not defined in VA's Rating Schedule.  And rather than applying a mechanical formula, VA adjudicators must evaluate the evidence to the end that its decisions are "equitable and just."  38 C.F.R. §§ 4.2, 4.6

DC 5262 provides that impairment and malunion of the tibia and fibula with slight knee or ankle disability warrants a 10 percent rating; impairment and malunion of the tibia and fibula with a moderate knee or ankle disability warrants a 20 percent rating; impairment and malunion of the tibia and fibula with a marked knee or ankle disability warrants a 30 percent rating; and nonunion of the tibia and fibula, with loose motion, requiring a brace, warrants a 40 percent rating. 

VA's General Counsel has held that a claimant who has arthritis and instability of the knee may be rated separately under DCs 5003 and 5257, respectively.  VAOPGCPREC 23-97; 62 Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The General Counsel subsequently clarified in VAOPGCPREC 9-98 (August 14, 1998) that for a knee disability rated under DC 5257 to warrant a separate rating for arthritis based on X-ray findings and limitation of motion, limitation of motion under DC 5260 or DC 5261 need not be compensable but must at least meet the criteria for a zero-percent rating.  VA's General Counsel further explained that, if a Veteran has a disability rating under DC 5257 for instability of the knee, a separate rating for arthritis also could be based on X-ray findings and painful motion under 38 C.F.R. § 4.59.  This is because, read together, DC 5003 and 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  See Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

VA's General Counsel has additionally held that separate ratings may be assigned, as well, for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59, 990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.

The competent and relevant evidence on file includes the report of a September 1990 preliminary medical examination, which states the Veteran's right knee measured 17.5 inches in circumference just above the patella, whereas his left knee was 16.25 inches at the same spot.  There was a slight drawer sign in the right knee.  Lateral stability appeared normal.  The right knee was limited in motion to flexion at 115 degrees.  The left knee presented with full range of motion with no instability.  A contemporaneous X-ray showed evidence of fluid in the right knee joint, with an unremarkable left knee joint.  The bony structures were intact bilaterally, and joint spaces were unremarkable.  The diagnosis was internal derangement of the right knee joint, with pronounced effusion of the right knee; and injury to the left knee, no residuals. 

During a September 1992 orthopedic examination, an evaluation of the right knee indicated a symmetrical appearance with the left knee.  There were no effusions, erythema, or abnormalities.  Range of motion consisted of flexion to 135 degrees, and full extension (i.e., to 0 degrees).  The knee was stable to varus and valgus stress, both in full extension and 30 degrees of flexion. The Veteran had no patellar tenderness with lateral medial subluxation.  An X-ray of the right knee did not show degenerative joint disease (i.e., arthritis).  The diagnosis was residual right knee injury.  The examiner indicated the Veteran had a clinically stable right knee.

Progress notes from the R. Orthopedic Association, a private facility, dated from January 1990 to November 1995, include a January 1990 treatment note showing marked effusion of the right knee; the knee was aspirated of bloody-tinged fluid.  The knee was improved after this and the examiner surmised the Veteran had a medial meniscus injury.  Knee effusion was again noted in June 1995, and cloudy synovial fluid was aspirated from the knee, with immediate relief of pain.  The diagnostic impression was effusion of the right knee and probable meniscal injury.  The knee was aspirated again in July and August 1995, and gout was suspected.  On August 29, 1995, the Veteran underwent operative arthroscopy, with partial synovectomy.  He was placed on convalescence and was out of work until October 6, 1995, when his physician recommended that he return to work on a 
full-duty basis.  It was noted that he had undergone right knee arthroscopy and synovectomy six weeks earlier, and that he had recovered well and had no medial or lateral collateral instability.  There still was mild effusion to the knee, however.

The report of a subsequent VA examination of the right knee performed in June 1996 indicates there was quadriceps atrophy.  Range of motion was generally normal, absent a block to full extension at about 5 degrees.  There was clinical evidence of instability secondary to anterior cruciate deficiency with a positive Lachman test.  There was pain on range of motion.  The diagnosis was internal derangement of the right knee residual probably unrelated to back problem with evidence of restricted range of motion and anterior cruciate deficiency by examination.  A June 1996 MRI showed small knee joint effusion with normal ligaments. 

Re-examination in April 1997 revealed the Veteran reported ongoing knee problems.  A medical evaluation confirmed slight swelling of the right knee when compared to the left side.  There was no deformity.  He had no instability of the right knee, although some crepitus.  He was capable of full extension, while flexion was limited to 90 degrees.  As with the corresponding examination of the low back at that time, the determination as to Deluca v. Brown findings was that such could not be provided without resorting to speculation.  The diagnosis was right knee injury postoperative with residuals.

A January 1998 private X-ray of the right knee showed possible cortical disruption involving the lateral aspect of the distal metaphysic of the femur; fluoroscopy showed no fracture of this area.  There was mild articular cartilage narrowing in the medial and lateral compartments.  There was no evidence of joint fluid or dislocation.  The diagnostic impression was no acute fracture or dislocation.

Ongoing VA outpatient clinical reports of record between the interval of the last examination and the next show intermittent notations as to a right knee disorder for which medical treatment was rendered, including pain relief medication. 

During a January 2002 medical examination, the Veteran alleged having experienced worsening of his knee condition with pain, instability and feelings of giving way.  The examiner's observation of the disability revealed the Veteran had good alignment of his knees, right and left.  It was, however, also apparent on inspection that he had some atrophy of the quadriceps above his right knee, since it was 18 inches in circumference whereas his left knee was 19 inches.  Nonetheless, he had good strength in flexing and extending the knee.  Severe pressure on the knee was easily withstood.  It was felt to be stable medially and laterally, but with 1+ anterior cruciate deficiency estimated.  He had flexion to 120 degrees, and extension to 5 degrees.  The diagnosis was meniscus injury, right knee, with residual chondromalacia, painful limitation of motion with instability. 

Additionally, in response to an inquiry set forth in a prior January 2001 Board remand, the VA examiner clarified that the right knee disability in all probability was insufficient to support the Veteran's claim for total disability.  It was further expressed that he was not prevented by his back or knee conditions from a number of more sedentary employment activities (than his job position at that time), which required at least some use of his back and leg.

A January 2002 X-ray of the right knee was negative and unchanged.  Old trauma and/or Osgood-Schlatter disease was noted of the tibial tuberosity.

A July 2003 generalized neurological examination showed, in part, the assessment of right knee pain since 1989 with arthroscopic treatment one year previously, with normal size, range of motion and sensation. 

On a February 2004 orthopedic examination, the Veteran was capable of knee flexion to 110 degrees and extension to 0 degrees.  There was no abnormality to varus or valgus stress, and no drawer sign or McMurray's sign.  Strength in the muscle groups on the right was normal.  The assessment was chondromalacia patella of the right knee with residuals. 


VA outpatient clinical records continued to show right knee symptomatology, with range of motion findings at any particular instance no worse than as found in June 2006, with 90 degrees of flexion and 5 degrees extension.  The knee was stable to varus/valgus stress and had negative Apley's and anterior drawer signs.

The report of a March 2007 examination of the joints indicates the Veteran complained of having moderate right knee pain, although no weakness, stiffness, heat, redness, instability, fatigability or decrease in endurance.  He did report 
flare-ups once or twice per month, lasting approximately a week.  Right knee range of motion was flexion actively to 115 degrees, passively to 140 degrees, with pain at 130 degrees including with repetition, which was felt to be his functional range of motion.  Extension was 0 degrees actively and passively without pain, and no change with repetition.  Lateral collateral and medial collateral ligaments were intact with 30 degrees of flexion and varus/valgus stress.  Anterior cruciate and posterior cruciate ligaments were intact with Lachman maneuver.  The medial meniscus and lateral meniscus were intact with McMurray maneuver.  There was retropatellar crepitus noted with a positive patellar apprehension sign.  He did walk with a limp.  There was no abnormal callosity to his feet or abnormal shoe wear.  The diagnosis was right knee patellofemoral pain syndrome.  Pain was the primary limiting factor and was attributed to the chondromalacia. 

VA outpatient treatment records dated from 2006 to 2011 reflect ongoing treatment for chronic right knee pain (as well as back pain and left knee pain); treatment notes show crepitus in both knees.  A June 2011 rheumatology note reflects that a clinical examination showed no synovitis.  Records show that his pain was much improved with medication.

During a December 2011 VA right knee examination, the examiner noted that the Veteran had well-documented joint effusions requiring aspiration in the remote past.  He currently had intermittent swelling without any recent history of frank effusions.  He reported that his chronic knee pain had worsened with time, and the knee condition had worsened in general.  He reported flare-ups twice a week, for hours, at a level of 9/10, which seemed to be brought on by greater walking or weight-bearing.  Right knee range of motion was as follows:  flexion to 120 degrees, with no objective evidence of painful motion, and extension to 0 degrees.  After repetitive motion with three repetitions, flexion still was to 120 degrees and extension to 0 degrees.  He had no additional limitation of motion of the knee and lower leg following repetitive-use testing.  Muscle strength was full in the right knee.  Lachman test for anterior instability was normal in the right knee, as was posterior drawer test for posterior instability.  Medial-lateral instability was noted in the right knee, at a level of 1+ (0 to 5 millimeters).  There was no evidence or history of recurrent patellar subluxation or dislocation of the right knee.  The examiner indicated there was no evidence of medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  The examiner also indicated the Veteran currently has a meniscus (semilunar cartilage) condition in the left knee.  The examiner stated that the Veteran does not have any residual signs or symptoms due to his August 1995 arthroscopic surgery.  He has minimal posterior knee swelling and pain with palpation, mild anterior swelling with minimal joint line palpation on palpation medial greater than lateral stable knee except for mild valgus/varus or medial to lateral laxity, and a prominent tibial tuberosity.  He used a cane occasionally when his knee was aggravated more than usual, or for longer ambulation. An X-ray of his right knee showed mild interval progression of mild-to-moderate tricompartmental osteoarthritis.  The examiner indicated the Veteran's tricompartmental osteoarthritis was greater at the medial compartment and congruent with the physical examination finding of mild medial joint laxity, i.e. it was not due to any ligament injury and laxity but secondary to the degenerative process of osteoarthritis and related loss of medial compartment integrity, with cartilage and meniscal degeneration.  The examiner further indicated the Veteran could stand for 5 to 15 minutes and could walk up to a mile.  He had difficulty with multiple steps/stairs/inclines and could not kneel or squat.  His knee did not interfere with seated activities.

This evidence shows the Veteran's right knee disability is appropriately rated at the 20-percent level (except for from August 29, 1995 to October 6, 1995, when a temporary 100 percent convalescent rating is shown to have been warranted under the provisions of 38 C.F.R. § 4.30).

In vacating the Board's prior denial of this claim for a higher rating for this disability, the Court instructed the Board to discuss whether the evidence shows a disabling impairment of the tibia/fibula that is analogous to synovitis under DC 5020-5262, given the evidence that the Veteran has a tibial tuberosity.

To this end, the Board remanded this claim in January 2011 primarily for another VA examination to reassess the overall severity of this right knee disability.  The examiner was asked to determine whether the Veteran's right knee disability continues to manifest impairment of the tibia and fibula, particularly in terms of the applicable rating criteria listed in DC 5262.

Upon review of all of the evidence of record, including the report of the November 2011 VA examination, the Board finds that while the Veteran's right knee disability historically has been evaluated under DC 5262, for impairment of the tibia and fibula, specific manifestations to this effect as described in that DC simply are not shown, including the most contemporaneous findings of record, as demonstrated by the results of the November 2011 VA compensation examination.  Although a tibial tuberosity has been noted, the medical evidence shows this does not produce or cause or result in additional knee impairment.  The November 2011 VA examiner specifically indicated the Veteran does not have medial tibial stress syndrome, stress fractures, chronic exertional compartment syndrome or any other tibial and/or fibular impairment.  As he does not have any disabling impairment of the tibia/fibula, the Board finds that DC 5262 is not for application.

Further, governing regulation provides that the evaluation of the same disability under various diagnoses is to be avoided.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  Else, this violates VA's anti-pyramiding regulation.  38 C.F.R. § 4.14.


The Board finds that this disability is more appropriately rated under DC 5003, based on the Veteran's prior synovitis and current arthritis, so with consideration of the extent he consequently has limitation of motion of this knee.  He also has instability of this knee, albeit, as will be explained, only relatively slight according to the November 2011 VA compensation examiner, so the Veteran is entitled to additional compensation for this additional knee disability under DC 5257.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of DC should be upheld if supported by explanation and evidence).  See also Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) (indicating that any change in DC must be specifically explained). 

Considering, initially, orthopedic impairment characterized by limitation of motion, this alone would not warrant any higher rating than 20 percent.  There would need to exist leg flexion limited to 15 degrees, to correspond to a greater 30 percent rating under DC 5260.  Likewise, for limitation of leg extension, the maximum degree of motion permitted for receipt of a 30 percent rating is 20 degrees.  And pertaining to the timeframe since September 2004, separate ratings may be assigned for both limitation of knee flexion and extension, without contravening VA's rule against pyramiding (as provided under 38 C.F.R. § 4.14).  See VAOGCPREC 9-04. 

On direct consideration of the relevant range of motion findings obtained, the September 1990 examination as of the initial effective date of service connection indicated flexion to 115 degrees.  More comprehensive information in September 1992 showed flexion to 135 degrees, and full extension (to 0 degrees).  This finding is not in proximity to the standard for a 10 percent rating for limited flexion, under DC 5260, for when limited to 45 degrees, or for that matter, the 10 degrees of limited extension that under DC 5261 merits a 10 percent evaluation.  The ensuing range of motion findings do not show a compensable worsening of joint mobility.  An April 1997 examination, for instance, revealed flexion of 90 degrees, and full extension.  Admittedly, the examiner was unable to then provide findings as to the impact of functional loss, per the DeLuca v. Brown decision, without resort to speculation.  Nonetheless, a March 2007 examination was more definitive in this regard, indicating flexion no worse than to 115 degrees, and full extension -including when considering the effect of pain on motion, and/or any other determinative factors such as incoordination and weakness.  On VA examination in November 2011, flexion was no worse than to 120 degrees, and there was full extension.  There was no objective evidence of painful motion, and there was no additional limitation of motion of the knee and lower leg following repetitive-use testing.  And even accepting that the Veteran had less than normal flexion of this knee during that examination, since it was to 120 degrees rather than to the normal 140 degrees, this still far exceeds the flexion limitation required for even the most minimum 0 percent rating under DC 5260 since flexion must be limited to 60 degrees, so to only 1/2 of what he had.

In fact, the range of motion findings detailed above do not warrant a rating higher than 10 percent under the DCs pertaining to limitation of motion, as the Veteran does not have flexion limited to 30 degrees or extension limited to 15 degrees.  DCs 5260, 5261.

The weight of the evidence therefore does not show he has a compensable degree of limitation of extension under DC 5261, and the preponderance of the evidence, including VA examinations in 2007 and 2011, shows no limitation of extension.  Accordingly, separate ratings may not be awarded for both limitation of flexion and extension, as he does not have a both a compensable degree of limitation of flexion and a compensable degree of limitation of extension.  VAOPGCPREC 9-2004.

Turning to the evidence documenting the presence of "other" impairment of the knee, involving lateral instability or subluxation (rated under DC 5257), this manifestation, while clearly present to a varying degree, has not attained the level of severity at any point so as to warrant an evaluation in excess of the current 20 percent.  On the initial September 1990 examination, there was a slight drawer sign, but lateral stability appeared normal. No evidence of instability was shown until June 1996, when another examination found instability due to anterior cruciate deficiency.  A subsequent examination less than one year later, in April 1997, determined the knee was in fact stable.  The May 2007 examination indicated no signs of instability following several applicable medical tests.  And the even more recent November 2011 VA examination showed no more than slight 
medial-lateral instability of the right knee, at a level of 1+ (0 to 5 millimeters).  

So, according to this multitude of evidence dating back the last several years, the Veteran has, at most, "slight" recurrent subluxation and lateral instability of his right knee (versus "moderate" or "severe").  Hence, he in turn is entitled to at most a 10 percent rating under DC 5257.

Accordingly, the highest available rating under DC 5257 is 10 percent for this slight "other" impairment, referring to the instability.  And given that there is at minimum a basis for assignment of a 10 percent rating under DC 5003 for noncompensable limitation of motion (flexion), confirmed by X-ray, he in effect is entitled to a combined 20 percent rating for his right knee disability (that is, 10 percent for the instability component and another 10 percent for the arthritis and consequent limitation of flexion component).  VAOGCPREC 23-97; VAOGCPREC 9-98.  See also 38 C.F.R. § 4.25 (VA's combined ratings table).

Functional loss due to pain is rated at the same level as functional loss where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Pursuant to 38 C.F.R. § 4.59, painful motion should be considered limited motion, even though a range of motion may be possible beyond the point when pain sets in.  See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995).  But, here, the November 2011 VA examiner confirmed there was no pain present on motion, and no additional loss of motion with repetitive use (so with repetitive motion of this knee).  Thus, there was no range of motion loss, i.e., no additional restriction of motion, even with these repetitions.  And, again, although pain may cause functional loss, pain itself does not constitute functional loss.  Mitchell, supra.  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id.; see also 38 C.F.R. §§ 4.40, 4.45 and 4.59.


Since the Veteran has osteoarthritis in this knee, however, with associated pain, DC 5003 in combination with 38 C.F.R. § 4.59 provide that painful motion due to degenerative arthritis, which is established by X-ray, is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion - or, in this particular instance, insufficient limitation of motion to warrant a compensable rating under DC 5260 or 5261.  See again Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Hence, since he has osteoarthritis in this knee in addition to the instability, he is entitled to the minimum compensable rating of 10 percent for this arthritis (i.e., additional disability) under DC 5003, with a 10 percent rating under DC 5257.  See again VAOPGCPRECs 23-97 and 9-98.

Moreover, because there continues to be substantial range of motion of this knee, even considering the arthritic pain and the fact that motion is now resultantly from 0 to 120 degrees rather than to the normal 140 degrees, this knee obviously is not ankylosed.  Ankylosis is stiffening or fixation of the joint as the result of a disease process, with fibrous or bony union across the joint.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996), citing Dorland's Illustrated Medical Dictionary at 86 (27th ed. 1988) (Ankylosis is "immobility and consolidation of a joint due to disease, injury, or surgical procedure."); see also Coyalong v. West, 12 Vet. App. 524, 528 (1999).  See, too, Lewis v. Derwinski, 3 Vet. App. 259 (1992) [citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)].  So DC 5256 does not apply.

Similarly, as the evidence fails to demonstrate nonunion or malunion of the tibia or fibula, a higher rating is not possible under DC 5262.  Additionally, as there is no showing of genu recurvatum, DC 5263 is inapplicable.  Moreover, as the evidence fails to demonstrate a dislocated semilunar cartilage, or removal of such, DCs 5258 and 5259 are inapplicable.  There are no other relevant codes for consideration. 


The Board thus is assigning two separate 10 percent ratings for the right knee disability:  one for osteoarthritis and noncompensable limitation of motion (flexion) under DC 5003 and on referral DC 5260, and one for slight instability under DC 5257, but retroactively effective from the date of his claim for service connection, December 30, 1989, throughout the rating period on appeal, with the exception of the temporary total convalescent rating granted below.  The preponderance of the evidence is against granting even greater compensation, however.  38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001). 

The Board also finds that the circumstances of this case are not so exceptional or unusual as to render impractical the application of the regular schedular standards and warrant referral of this claim to the Director of Compensation and Pension Service or the Under Secretary for Benefits for consideration of an extra-schedular evaluation.  38 C.F.R. § 3.321(b)(1).  The schedular rating criteria for the Veteran's right knee disability reasonably describe and contemplate the extent and severity of this disability, including insofar as his specific symptoms (e.g., instability, chronic arthritic pain and associated limitation of motion, etc.) since they are considered in the applicable DCs 5003, 5010, 5257, 5260 and 5261.  See Thun v. Peake, 22 Vet. App. 111 (2008).  As such, there is no obligation to refer this claim for extra-schedular consideration.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Convalescent Rating

The Court also has directed consideration of whether a temporary total rating is warranted based on the provisions of 38 C.F.R. § 4.30 on account of the Veteran's August 1995 right knee surgery necessitating convalescence.  According to 38 C.F.R. § 4.30(a), a temporary total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with respect to postoperative residuals such as incompletely healed surgical wounds, stumps and recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  The total rating will be followed by an appropriate schedular evaluation.

In light of the fact that the Veteran underwent surgery (partial synovectomy) for his service-connected right knee disability on August 29, 1995, and was then placed on convalescence and was out of work until October 6, 1995, the Board finds that a temporary total (100 percent) rating is warranted from August 29, 1995, to October 6, 1995, to compensate him for his convalescence following that surgery.  See 38 C.F.R. § 4.30.

III.  TDIU prior to December 28, 2002

A TDIU requires impairment so severe on account of service-connected disability that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in making this determination, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2011).  In making this determination, the critical inquiry is whether his service-connected disabilities, alone, are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or affecting a single bodily system will be considered as one disability in determining whether these threshold minimum rating requirements are met.  38 C.F.R. § 4.16(a).

Indeed, even when these percentage requirements are not met, there remains the possibility of establishing entitlement to a TDIU on an extra-schedular basis under the alternative provisions of §  4.16(b).  And although the Board may not assign an extra-schedular TDIU in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular evaluation when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there is a need to discuss whether the standard delineated in the controlling regulations is an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  In a pertinent precedent decision, VA's General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  As further observed by VA's General Counsel, "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.

A claim for a TDIU "presupposes that the rating for the [service-connected] condition is less than 100 [percent], and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).  In evaluating a Veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but as mentioned not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  See also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); and Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  See, too, Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id.  Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.

Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests an intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

As the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See, too, Ferraro v. Derwinski, 1 Vet. App. 362, 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  So above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.

In regard to the case presently under review, the remaining time period for which the Veteran is seeking a TDIU is that preceding December 28, 2002 (when a TDIU was awarded though only prospectively).  By way of relevant history, between December 30, 1989 and August 19, 1998, he was receiving a 40 percent award for lumbosacral disc disease and 20 percent award for residuals of a right knee injury.  The rating for his lumbar spine disorder was increased to 60 percent, effective August 20, 1998.  Consequently, as of that August 20, 1998 increase in rating, he met the preliminary schedular criteria for a TDIU based upon the 60 percent rating for his back disorder.  See 38 C.F.R. § 4.16(a).  But prior to then, while he had at least one disability rated at 40 percent, the back disorder, there was not additional disability compensation to satisfy the threshold of 70-percent.  As such, the schedular rating standard for a TDIU was not satisfied from December 30, 1989 up until August 19, 1998.  But again, even concerning when he did not have these sufficient ratings, he could receive a TDIU on an extra-schedular basis under 38 C.F.R. § 4.16(b).  (While extra-schedular ratings have been denied for his service-connected back and right knee disabilities, in and of themselves, when considering 38 C.F.R. § 3.321(b)(1), the § 4.16(b) exception to § 4.16(a) for an extra-schedular TDIU allows consideration of both disabilities together).  

The Veterans Court (CAVC) has recognized that "the effect of a service-connected disability appears to be measured differently for purposes of extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) . . . and for purposes of a TDIU claim under 38 C.F.R. § 4.16."  Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  The former requires marked interference with employment; whereas the latter requires evidence of unemployability.  Id.; see also Thun v. Peake, 22 Vet. App. 111,  ("[E]xtraschedular consideration [under § 3.321] may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the Veteran is totally unemployable.")


But irrespective of whether the Veteran's TDIU claim is considered under § 4.16(a) versus (b), the critical determination regardless is whether he is unable to obtain  and maintain substantially gainful employment as the consequence of his 
service-connected disabilities.  See also 38 C.F.R. § 3.340 (indicating those circumstances under which occupational impairment is considered total and permanent in its scope). 

The most probative evidence in the file, however, meaning the most competent and credible, tends to show this was not the case during the time period under consideration, i.e., prior to December 28, 2002.  Reviewing the claims file as of when his TDIU claim is considered to have been pending consists initially of a January 1991 formal TDIU application (VA Form 21-8940), upon which he listed past employment with a tire installation business on a full-time basis from March to December 1990.

By statement dated in January 1991, he said he had to quit working because he could not bend or squat.  In February 1991, so the following month, he underwent an initial evaluation for VA vocational rehabilitation benefits under Chapter 31, which determined he was eligible for these benefits.  It was further indicated that he should be able to work as an electrician because his back and knee did not impose serious limitations.  The counselor expressed the qualification that if either of the Veteran's service-connected disabilities worsened, this curriculum and employment objective might not be compatible with his disability.  There was, however, at least at the time and in the interim, the belief and confidence that he was still employable in a substantially gainful capacity.

Subsequent VA examinations showed continuation of his status as employed on a relatively consistent basis, including the September 1992 orthopedic examination that noted he worked full-time as a cloth inspector at a plant.  During a May 1996 examination, it was indicated that he was a team leader and supervisor at a tire manufacturing plant, although he had lost approximately 31/2 months of working time over the past 12 months due to unspecified illness.  The report of an April 1997 evaluation further notes that he worked in a drapery plant, and he reported that, since 1990, he had missed about one month of work each year.

A September 1998 VA outpatient treatment record reflects that he reported that he had worked as a forklift driver for the past two years, but was unable to work his full schedule because of pain.  

Personnel records from a business where he was previously employed in the capacity of a forklift operator show that he was considered temporarily disabled due to his back and right knee pain, and unable to work at that job position from December 1998 to March 1999.  By all apparent indication, he was later able to return to this vocation on a full-time basis. 

Following the prior continuing adjudication and denial of his TDIU claim on the merits, the case was remanded by the Court pursuant to a March 2000 order to obtain a medically informed opinion as to whether the Veteran's employability was adversely affected by service-connected disability.  Thereafter, in the context of a January 2002 VA examination of the joints, the Veteran reported that he was still employed as a forklift operator.  And upon review of the claims file and evaluation of the Veteran directly, the examiner opined that he did not believe the Veteran was prevented by his back and right knee condition from relatively sedentary activities, which required some degree of use of his back and leg.  A TDIU contemplates loss of capacity for substantially gainful employment and not solely the inability to carry out a specific type of occupational task - so the examiner's disqualification of completing some occupational functions, but not others, cannot establish the requisite finding of unemployability as a basis for the benefit sought. 

Although a medical opinion from Dr. H., a treating physician, was eventually obtained in December 2002 that indicated substantial impairment in the capacity for employment by service-connected disability (and provided the foundation for a grant of the TDIU from that time forward), it was an assessment of the Veteran's employability at that particular time and did not indicate that it was a retroactive assessment on this question. 


Additionally, a more recently received VAF 21-8940 in December 2002 lists an extended employment history between 1994 and 2002, with few lapses between having various occupations, with full-time hours and average earnings that would clearly qualify as substantially gainful employment.  Also listed as the most time off taken from illness was 6 months, from April 1994 to March 1995, and otherwise three-months or less of leave taken per the remaining years.

Thus, in view of what is shown to be a nearly continuous history of substantially gainful employment prior to December 28, 2002, and as well, a January 2002 physician's opinion that the Veteran's occupational capacity was retained as to employment of a more sedentary variety (but that still contemplated use to some extent of the affected back and right knee areas), it cannot be concluded that his employability was precluded by service-connected disability at any point prior to December 28, 2002.  This claim for an earlier effective date for the TDIU resultantly must be denied.  See Harper v. Brown, 10 Vet App 125, 126 (1997) (explaining the three possible effective dates that may be assigned depending on the facts of the particular case:  (1) if an increase in disability occurs after the claim is filed, the date that the increase is shown to have occurred (date entitlement arose) (38 C.F.R. § 3.400(o)(1)); or (2) if an increase in disability precedes the claim by a year or less, the date that the increase is shown to have occurred (factually ascertainable) (38 C.F.R. § 3.400(o)(2)); or (3) if an increase in disability precedes the claim by more than a year, the date that the claim is received (date of claim) (38 C.F.R. § 3.400(o)(2)).



ORDER

The claim for a rating higher than 20 percent for the right knee disability is denied, although the Board finds that the disability is more appropriately rated as 10-percent disabling for arthritis and as 10-percent disabling for instability and subluxation.

However, a temporary 100 percent rating is granted from August 29, 1995 to October 6, 1995, for this right knee disability on account of surgery requiring convalescence.

But the claim for a TDIU prior to December 28, 2002, is denied.



______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


